Matter of Friedman (2018 NY Slip Op 03796)





Matter of Friedman


2018 NY Slip Op 03796


Decided on May 24, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 24, 2018

[*1]In the Matter of MARC STUART FRIEDMAN, an Attorney. 
(Attorney Registration No. 1819986)

Calendar Date: May 21, 2018

Before: Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ.


Marc Stuart Friedman, Bergenfield, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Marc Stuart Friedman was admitted to practice by this Court in 1980 and lists a business address in New York City with the Office of Court Administration. Friedman has applied to this Court, by affidavit sworn to January 18, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Friedman omitted a material response in his affidavit submitted as part of his application to resign and, therefore, his affidavit was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Friedman has
submitted a supplemental affidavit, sworn to May 1, 2018, in which he corrects the omission from his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Friedman is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that Marc Stuart Friedman's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Marc Stuart Friedman's name is hereby stricken from the roll of [*2]attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Marc Stuart Friedman is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Friedman is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Marc Stuart Friedman shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.